13-3577
     Moskal, et al. v. Pandit, et al.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 20th day of August, two thousand fourteen.
 5
 6       PRESENT: JOHN M. WALKER, JR.,
 7                DENNIS JACOBS,
 8                RICHARD C. WESLEY,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       STANLEY MOSKAL, derivatively on
13       behalf of Citigroup, Inc., SILVESTER
14       SCIUTO, derivatively on behalf of
15       Citigroup, Inc., JAMES KENNEY,
16       derivatively on behalf of Citigroup,
17       Inc.,
18                Plaintiffs-Appellants,
19
20                    -v.-                                               13-3577
21
22       VIKRAM PANDIT, JOHN C. GERSPACH, JOHN
23       P. HAVENS, MANUEL MEDINA MORA, ALAIN
24       J.P. BELDA, TIMOTHY C. COLLINS, ROBERT
25       L. JOSS, MICHAEL E. O’NEILL, RICHARD
26       D. PARSONS, LAWRENCE RICCIARDI, JUDITH
27       RODIN, ROBERT RYAN, ANTHONY M.
28       SANTOMERO, DIANA L. TAYLOR, WILLIAM S.

                                                  1
 1   THOMPSON, JR., ERNESTO ZEDILLO PONCE
 2   DE LEON, BRIAN LEACH,
 3            Defendants-Appellees,
 4
 5   CITIGROUP, INC.,
 6            Nominal-Defendant-Appellee.
 7   - - - - - - - - - - - - - - - - - - - -X
 8
 9   FOR APPELLANTS:            CHRISTOPHER NELSON (Robert B.
10                              Weiser, Brett D. Stecker,
11                              Jeffrey J. Ciarlanto, and Joseph
12                              M. Profy, The Weiser Law Firm,
13                              P.C.; Curtis V. Trinko, Jennifer
14                              E. Traystman, and C. William
15                              Margrabe, Law Offices of Curtis
16                              V. Trinko, LLP; Brian P.
17                              Robbins, Felipe J. Arroyo, Shane
18                              P. Sanders, and Julia M.
19                              Williams, Robbins Arroyo LLP;
20                              Katharine M. Ryan and Richard A.
21                              Maniskas, Ryan & Maniskas LLP,
22                              on the brief), The Weiser Law
23                              Firm, P.C., Berwyn, PA.
24
25   FOR APPELLEES:             MARY EATON (Sameer Advani, on
26                              the brief), Wilkie Farr &
27                              Gallagher LLP, New York, NY, for
28                              Alain J.P. Belda, Timothy C.
29                              Collins, Robert L. Joss, Michael
30                              E. O’Neill, Richard D. Parsons,
31                              Lawrence R. Ricciardi, Judith
32                              Rodin, Robert L. Ryan, Anthony
33                              M. Santomero, Diana L. Taylor,
34                              William S. Thompson, Jr., and
35                              Ernesto Zedillo Ponce de Leon.
36
37                              BRAD S. KARP (Richard A. Rosen
38                              and Susanna M. Buergel, on the
39                              brief), Paul, Weiss, Rifkind,
40                              Wharton & Garrison LLP, New
41                              York, NY, for Vikram Pandit,
42                              John P. Havens, John C.
43                              Gerspach, Manuel Medina-Mora,
44                              and Brian Leach.
45
46                              STEVEN M. BIERMAN (Jonathan W.
47                              Muenz, on the brief), Sidley
                                  2
 1                              Austin LLP, New York, NY, for
 2                              Citigroup, Inc.
 3
 4        Appeal from a judgment of the United States District
 5   Court for the Southern District of New York (Oetken, J.).
 6
 7        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 8   AND DECREED that the judgment of the district court be
 9   AFFIRMED.
10
11        A putative plaintiff class appeals from the judgment of
12   the United States District Court for the Southern District
13   of New York (Oetken, J.), denying its motion for attorney’s
14   fees and request for discovery. We assume the parties’
15   familiarity with the underlying facts, the procedural
16   history, and the issues presented for review.
17
18        The denial of a fee application is reviewed for abuse
19   of discretion. Scarangella v. Grp. Health, Inc., 731 F.3d
20   146, 151 (2d Cir. 2013). Likewise, we review a district
21   court’s decision to deny discovery for abuse of discretion.
22   Goetz v. Crosson, 41 F.3d 800, 805 (2d Cir. 1994). The
23   district court denied the application because the
24   plaintiffs’ complaint was not rendered moot, and the
25   plaintiffs failed to show a causal connection between their
26   actions and those taken by the defendants. See generally In
27   re Citigroup Shareholder Derivative Litig., No. 12 Civ.
28   3114(JPO), 2013 WL 4441511, at *5-6 (S.D.N.Y. Aug. 19,
29   2013). The district court further ruled that discovery as
30   to causation was unwarranted given the undisputed facts in
31   the record. Id. at *6.
32
33        For substantially the reasons set forth in the district
34   court’s well-reasoned opinion, we affirm the judgment. We
35   have considered the remainder of the plaintiffs’ arguments
36   and find them to be without merit.
37
38
39                              FOR THE COURT:
40                              CATHERINE O’HAGAN WOLFE, CLERK
41




                                  3